DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 3/22/2021 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzer et al (U.S. Pub #2013/0075932), in view of Chiang (U.S. Pub #2010/0288536).
With respect to claim 1, Schwarzer teaches a component consisting of a first ceramic substrate, a ceramic fin cooler or a liquid-operated ceramic cooler comprising an upper face and lower face (Fig. 6, ceramic substrate 2; Paragraph 37), 
wherein
 a. a connecting means (Fig. 6, unlabeled; Fig. 3A, connection 41) is applied to the upper face of the circuit, to which connecting means a ceramic current/heat-conducting substrate (Fig. 6, substrate 1; Paragraph 33) is applied by the lower face thereof via a second metallization (Fig. 6, 12), and 
a second ceramic substrate, a ceramic fin cooler or a liquid-operated ceramic cooler (Fig. 6, ceramic substrate 51; Paragraph 43) is arranged on the upper face of the current/heat-conducting substrate via a third metallization (Fig. 6, 11), 
b. the ceramic current/heat-conducting substrate containing metal-filled thermal-electrical plated through-holes (vias) (Fig. 6, 15 and Paragraphs 40, 42) for cooling the semiconductor, 
c. the upper face and lower face of the current/heat-conducting substrate being electrically interconnected (Fig. 6, metallizations 11/12 on upper/lower faces are electrically connected by 15; Paragraph 41).
Schwarzer does not teach that each of the second metallization and third metallization are sintered to the ceramic current/heat conducting substrate. 
Chiang teaches a ceramic substrate (Fig. 3, substrate 2), wherein upper and lower metallizations (Fig. 3, layers 3 and 4) are sintered to the ceramic substrate (Paragraph 29). 

With respect to claim 6, Schwarzer teaches that the connecting means (Fig. 6, 41) copmrise solder, sintered silver or silver glue (Paragraph 39).  
With respect to claim 8, Schwarzer teaches cooling elements (Fig. 3A, cooling fins 52) are arranged on the lower face of the first ceramic substrate (Fig. 6, 2).  
With respect to claim 9, Schwarzer teaches that the current/heat-conducting substrate (Fig. 6, 1) is a cuboid or a flat substrate.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzer and Chiang, in view of Mahler et al (U.S. Pub #2008/0173998).
With respect to claim 2, Schwarzer does not teach that the ceramic material of the current/heat-conducting substrate has a coefficient of expansion adapted to a coefficient of expansion of the semiconductor material of the circuit.  
With respect to claim 3, Schwarzer does not teach that the coefficient of expansion of the current/heat-conducting substrate differs by at most 3 ppm/K from the coefficient of expansion of the semiconductor material of the circuit.

wherein the coefficient of expansion of the current/heat-conducting substrate differs by at most 3 ppm/K from the coefficient of expansion of the semiconductor material of the circuit (Paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a ceramic material in the substrate of Schwarzer wherein the coefficient of expansion of the current/heat-conducting substrate differs by at most 3 ppm/K from the coefficient of expansion of the semiconductor material of the circuit and adapted to the material of the circuit as taught by Mahler, in order to achieve a higher strength of the chip arrangement in the case of thermomechanical stress loading (Paragraph 18). 

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Schwarzer and Chiang, in view of Liang (U.S. Pub #2016/0351468).
With respect to claim 4, Schwarzer teaches that the circuit is for example a diode or a transistor (Paragraph 27), but does not teach that the circuit is a silicon circuit, SiC circuit, or a GaN circuit.
Liang teaches a power device, wherein the circuit is a silicon circuit, SiC circuit, or a GaN circuit (Paragraph 5).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the 
With respect to claim 5, Schwarzer does not teach that the first, second, and third metallizations comprise DCB-Cu, AMB-Cu, thick-film Cu, Ag or W-Ni-Au.  
Liang teaches that metallizations formed on ceramic substrates can consist of DCB-Cu (Paragraph 32 and 36).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the metallizations of ceramic substrates 1, 2, and 51 of Schwarzer to consist of DCB-Cu as taught by Liang in order to achieve the result of a thermally dissipating substrate that provide electrical and thermal conduction (Paragraph 36). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarzer, in view of Kilhenny (U.S. Pub #2016/0014878).
With respect to claim 7, Schwarzer does not teach that the plated through-holes consist of Cu or Ag and the substrates comprise aluminum nitride.  
Kilhenny teaches a substrate for managing heat dissipation, wherein the plated through-holes consist of Cu or Ag (Fig. 1, 15 and Paragraph 81) and the ceramic substrate consist of aluminum nitride (Paragraph 43-44 and 49).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use copper to form the plated through hole of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826